DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Preliminary amendment filed 06/18/2021 has been received and considered.
Claims 3, 10 and 13 have been canceled and claims 16-19 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourapis (US 2015/0245050).
Regarding claim 1, Tourapis discloses an electronic device comprising at least one processor, said at least one processor being adapted for:
- obtaining an audio and/or video input content complying with a first format, said first format providing a representation of data in a first range of values (obtaining an N-bit input data 202; see at least Fig. 2 and paragraph 0043);
- applying a first format modification to said input content, said first format modification being adapted to provide an output content complying with a second format, said second format providing a representation of data in a second range of values (applying adaptive transfer function to output C-bit input 212 and format metadata 214; see at least Fig. 2 and paragraph 0043);


Claim 2 is rejected on the same grounds as claim 1.
Claims 4 and 5 are rejected on the same grounds as claim 1.

Regarding claim 6, Tourapis discloses the electronic device of claim 4, wherein said determining is performed conditionally, by taking account of said first format modification (by applying the adaptive transfer function to output C-bit input 212 and format metadata 214; see at least Fig. 2 and paragraph 0043).

Regarding claim 7, Tourapis discloses the electronic device of claim 4, said at least one processor being adapted for outputting said output content on a user interface (displaying the information; see at least Fig. 3 and paragraph 0055).

Regarding claim 8, Tourapis discloses the electronic device of claim 4, said at least one processor being adapted for updating said side information according to the applied second format transformation (see at least paragraphs 0074-0075).



Regarding claim 11, Tourapis discloses the electronic device of claim 4, wherein said forthcoming processing comprises an output of at least a part of said audio and/or input content by a first audio and/or video rendering device (the C-bit and D-bit can be the same; see at least paragraphs 0058-0059).

Regarding claim 12, Tourapis discloses the electronic device of claim 4, wherein said forthcoming processing comprises an insertion of at least a part of said audio and/or input content in another audio and/or video content using said output range of values (converting the format will require insertion of one content in another content; see at least paragraphs 0031, 0036-0037, 0043 and 0059).

Claim 14 is rejected on the same grounds as claim 5.
Claim 15 is rejected on the same grounds as claim 1.

Regarding claim 16, Tourapis discloses the electronic device of claim 4, wherein said first range of values is greater than said second range of values (conversion; see at least paragraphs 0031, 0036-0037, 0043 and 0059).

Regarding claim 17, Tourapis discloses the electronic device of claim 4, wherein if said first range of values is lower than said second range of values, said first format modification indicates a mapping and said output format is a same format as said input format, the second format modification selected is an up-conversion (see at least Fig. 2 and paragraphs 0031, 0036-0037, 0043 and 0059).

Regarding claim 18, Tourapis discloses the electronic device of claim 4, wherein if said first format modification indicates a down-conversion and said output format comprises an output range of values that is higher than said input range of values, the second format modification selected is an up-conversion (alternative language; see at least Fig. 2 and paragraphs 0031, 0036-0037, 0043 and 0059).

Regarding claim 19, Tourapis discloses the electronic device of claim 4, wherein if said first format modification indicates a clipping and said output format comprises an output range of values that is higher than said input range of values, the second format modification selected is a mapping (alternative language; see at least Fig. 2 and paragraphs 0031, 0036-0037, 0043 and 0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426